A. ~F. WALKER, 0. ~L-
This is a suit against two defendants. The su~mmons anct complaint were served on one, and returned not found as to the other. There was no discontinuance as to the party not served. Judgment by defai± was rendered against both. In rendering the judgment by default against the two defendants, upon one whom there was no service, the court erred.-Smith & Howell v. Winthrop, Minor, 425; Driver & Shelley v. Spence, 3 Ala. 98; Norwood & Chambers v. Riddle, 9 Porter, 425; Faver & Mount v. Briggs, 18 Ala. 478.
Reversed and remanded.